







501 COMMERCE STREET, NASHVILLE, TN 37203


LEASE SUMMARY












Overview:


Tenant is considering relocating its Corporate Headquarters to the Nashville
Metropolitan Area. Your project has been selected as a short list candidate for
the headquarters project. Tenant contemplates creating a high density facility
with approximately 1,250 seats in± 205,000 rentable square feet ("RSF''). The
building/project of choice for Tenant must be built to accommodate these
densities from an operational standpoint. Accordingly, features such as floor
plate efficiency, power, HVAC, vertical transportation, bathrooms/fixture count
and parking will all be carefully reviewed.
We are pleased to present this Final Proposal to you as agent for ownership of
501 Commerce Street ("Landlord") for consideration regarding the possible
leasing of space by AllianceBernstein LP. or a subsidiary thereof ("Tenant") in
the above-captioned building ("Building"). The following is not intended to be a
list of all Lease terms, but is instead an outline of the major points to be
agreed to by both Tenant and Landlord:


1.
Tenant:

AllianceBernstein LP. or a subsidiary thereof ('Tenant"). If Tenant is a
subsidiary of AllianceBernstein LP., AllianceBernstein LP. shall guaranty the
Lease.


2.
Building:

501 Commerce Street, Nashville, TN 37203


3.
Landlord Name and Address:

The Landlord is OliverMcMillan Spectrum Emery, LLC, which is a single purpose
entity. No other properties are owned by the same legal entity    ·


4.
Management Company Name and Address:

The property management firm is OliverMcMillan, Inc. or an affiliated entity,
who will have a property management
& engineering team located on-site at the Building.





Page 2




5.
Neighboring Developments:

Landlord is not aware of any developments planned within 100 yards of the
Building site, with the exception of the other components of the overall Fifth +
Broadway project, which are planned to be developed at the same time as the
office Building and include approximately 235,000 square feet of retail, a 380
unit apartment building, and a renovation of the 190,000 square feet of
conference center and event space at the Renaissance Hotel next door.


AB Response: Please provide additional schedule/milestones for the other
components of Fifth and Broadway development project.


Completion dates for the other components of Fifth + Broadway are scheduled as
follows:


a)
Public Garage* - Q4 2019

b)
Retail* - Q1 2020

c)
Residential - Q1 2020



*To be defined as the "Master Project" together with the office Building herein.


6.
Premises:

Floors 19 through 25 (27,372 RSF each) and approximately 13,396 RSF on floor 18,
totaling 205,000 RSF.


Within fifteen (15} months of execution of an LOI by Landlord and Tenant, Tenant
shall have the right to increase or decrease the size of the Premises by up to
one (1) full floor of contiguous space in full floor increments and at the same
terms and conditions herein. If Tenant elects to reduce the Premises by one (1)
full floor, the reduced floor shall be at the bottom of Tenant's stack.


Upon Final determination of the initial 181h floor Premises, Tenant expansion
and contraction rights (both initial &
future) will be adjusted accordingly.


Landlord can offer storage space within the garage totaling approximately 2,865
RSF, ranging from approximately 438 RSF - 1,290 RSF at a rental rate of 25% of
the agreed upon full service base rent, or equivalent, with 2.5% annual
increases.


Landlord's understanding is that Tenant's architect has confirmed with
Landlord's architect the measurement of the useable square footage used to
determine the rentable square footage in the Premises. For purposes of Tenant's
Lease, the Premises and the Building size shall not be subject to re-measurement
for the remainder of the term.


The Building's useable square footage is measured using the Building Owners and
Managers Association (BOMA} standard. Tenant's rentable square footage is then
determined by using a single tenant floor add-on factor equal to 12% and a
multi-tenant floor add-on factor equal to 18%.





Page 3








Floor
Gross Area
Rentable
Area
Useable Area
Permitted# of occupants
25
27,424
27,372
24,439
480
24
27,424
27,372
24,439
480
23
27,424
27,372
24,439
480
22
27,424
27,372
24,439
480
21
27,424
27,372
24,439
480
20
27,424
27,372
24,439
480
19
27,424
27,372
24,439
480
18*
27,424
27,372
24,439
480
*Numbers stated for floor 18 are for the entire floor; however, Tenant's RSF on
floor 18 per the terms contained herein is 13,396.





7.
Expansion Space:

(a)
Landlord shall have the right to lease all or portions of floor seventeen {17)
to third-party Tenant(s) for up to seven {7) years following the Commencement
Date. Provided Tenant is not in Material Default after notice and cure, under
the Lease and Tenant occupies not less than 60% of its initial Premises, Tenant
shall have the option to lease, at Fair Market Value and co-terminus with
Tenant's existing Premises, all or portions of the 17th floor as the third-party
Leases expire between the fifth {5th) and eighth {8th) years of Tenant's Term.
Further details to be defined in the Lease. The Base Rent for the Expansion
Space shall be the then fair market rent. Landlord shall be required to provide
all then market concessions in conjunction with any Expansion Space.
Notwithstanding, if Tenant exercises its immediate expansion/contraction option
as set forth in Paragraph 6, the floor number shall shift accordingly.



(b)
Right of First Offer: Subject to existing tenant rights, Tenant is not in
Material Default after notice and cure, under the Lease, and Tenant occupies not
less than 60% of its initial Premises, Tenant shall have a Right of First Offer
{"ROFO'') to lease all available space in the Building co-terminus with Tenant's
existing Premises. When space becomes available in the Building either initially
or following the expiration of a third-party tenant Lease, Landlord shall notify
Tenant of the Fair Market Value {"FMV'') for the ROFO space. Further details to
be defined in the Lease. The base rent for the ROFO Space shall be the then Fair
Market Rent. Landlord shall be required to provide all then market concessions
in conjunction with any expansion space.



So long as Tenant has at least five (5) years remaining in the Lease Term,
Tenant's Lease of the ROFO space shall be co-terminus with the existing Premises
but otherwise at the terms contained in Landlord's notice. Should less than five
(5) years remain in the Lease Term, Tenant shall have the option to lease the
ROFO space for either (i) the "market" lease term for new leases in comparable
buildings in downtown Nashville or {ii) exercise Tenant's Renewal Option and
renew the Lease for the existing Premises, in which case the term for ROFO Space
will match the renewed term for the existing Premises.


The ROFO space shall be delivered to Tenant in the then prevailing market
conditions.



Page 4




8.
Building Sale:

If Landlord elects to sell the office Building independent of the entire
mixed-used project, provided Tenant is not in Material Default beyond any
applicable notice and cure period, and Tenant leases not less than 60% of the
initial Premises, Tenant shall have a Right of First Offer ("ROFO'') to purchase
the Building. Prior to offering the Building for sale to any other third party,
Landlord shall notify Tenant of the terms and conditions upon which it would be
willing to sell the Building to Tenant. Tenant shall accept or reject Landlord's
offer upon written notice to Landlord within twenty (20) business days after
Tenant's receipt of the ROFO notice from Landlord. Terms to be agreed upon in
the Lease.


The Lease shall address mutually agreeable restrictions on a sale of the
Building (or any component of the Master Project, as defined in Section 5) or
interest therein prior to completion of Landlord's Work and the opening of the
building for Tenant to conduct business and the completion of the development of
the remaining portions of the Master Project.


9.
Lease Term:

Fifteen (15) years from the expiration of the Free Rent Period (defined below).


The Lease shall commence on the earlier of (i) substantial completion of Tenant
Improvements in the Premises or
(ii) two hundred seventy (270) days after Landlord's delivery of the Premises to
Tenant, provided that Landlord has completed construction of the building and is
open for business for the Tenant to conduct business and other aspects of the
Master Project have been substantially completed. The "Free Rent Period" shall
mean the period from the date Landlord delivers possession of the Premises to
Tenant as required under the Lease (the "Delivery Date'') until the latest to
occur (x) two hundred and seventy (270) days immediately following Landlord's
delivery of the Premises to Tenant and (y) Landlord's completion of the building
and opening the building for business for the Tenant to conduct business and
Landlord's substantial completion of the other aspects of the Master Project.
However, solely in the event that Tenant occupies the Premises and commences the
conduct of its business therein prior to the expiration of the Free Rent Period,
then during such interim period until the end of the Free Rent Period Tenant
shall pay Base Rent, Operating Expenses, and Real Estate Taxes at a rate equal
to fifty percent (50%) of the amount thereof payable immediately following the
Free Rent Period, provided the other aspects of the Master Project have been
substantially completed.


10.
Termination Option:

Tenant shall have the right to cancel the Lease for all of the Premises or any
full floors (bottom up in the stack and contiguous if more than one (1) fl9or)
at the end of the 144th month of the Lease Term (“Termination Date'') with
eighteen (18) months prior written notice. A cancellation fee shall be paid to
Landlord concurrently at the time of notice ('Termination Payment Date'') equal
to the sum of (i) the unamortized tenant improvement allowances and brokerage
commissions relating to the terminated Premises at a discounted interest rate
equal to six percent (6%) per annum plus (ii) four (4) months of the then
modified gross rent relating to the terminated Premises.



Page 5


11.
Option(s) to Extend:

Provided Tenant is not in Material Default beyond any applicable notice and cure
period, Tenant, by written notice to Landlord given no later than fifteen (15)
months prior to the expiration of the Lease Term, shall have two (2) options to
extend the term of the Lease for all of the Premises or a portion, but not less
than four (4) contiguous full floors (top - down in the stack) for either five
(5) or ten (10) years each.


The Base Rent for the Extension Options shall be the then Fair Market Rent.
Landlord shall be required to provide all then market concessions in conjunction
with any renewal.


12.
Milestones:

As the Building has not yet been constructed, please specify the anticipated
dates for achievement of the following milestones and any other critical
milestones for commencement and completion of construction:


(a)
Landlord acquisition of title to, or execution of ground lease for, the land on
which the Building is to be constructed. Complete.



(b)
Receipt of permits and other necessary approvals from applicable governing
authorities for final Building plans and commencement of Building construction,
including zoning approvals. Complete to date. Additional construction permits to
be issued throughout the duration of the project.



(c)
Delivery to tenant of written notice of Landlord's financing commitment from a
lender or equity investor necessary for construction of the Building to be
completed.



See Page 3, Letter from The Baupost Group


(d)
Achievement of required threshold of pre-lease commitments. Tenant's Lease is
sufficient for Landlord to complete the Building.



(e)
Completion of excavation at the site. April 20, 2018

(f)
Commencement of pouring the foundation. April 23, 2018

(g)
Substantial completion of foundation footings. May 29, 2018



(h)
Pouring of top floor slab of the Building. Level 25, November 10, 2019



(i)
Completion of Building curtain wall enclosure and watertight. December 30, 2019



0) Turnover of space to Tenant to commence construction of its interiors. Levels
18 - 21: January 27, 2020
Levels 22 - 25: March 25, 2020
Removal of hoist and final close up of curtain wall. December 30, 2019


(k)
Satisfaction of all Delivery Requirements (as defined in Section 24 below) and
delivery of full access to the premises for the commencement of Tenant's work.
March 25, 2020




Page 6




(I)
Issuance of temporary and/or permanent certificate of occupancy. Temporary
occupancy for common areas (lobby and amenity level): December 20, 2019.
Permanent occupancy for commons areas: April 30, 2020. Temporary and permanent
occupancy for Tenant's Premises determined by Tenant fit up schedule.

The above schedule can be expedited if Skanska is retained by Tenant for its
tenant improvement work, which would be able to begin concurrently with the core
& shell construction.


Provided that the Lease contains provisions addressing Tenant Delay and acts of
God (to be defined in the Lease), Landlord agrees to Tenant's requirement that a
list of milestones, with corresponding remedies and damages for failure to meet
any milestone, will be developed during the negotiations and that no rent shall
be payable until the Premises are delivered in accordance with the Lease
together with the issuance of a satisfactory use and occupancy certificate (or
whatever other licenses or permits are required by local law to legally occupy
the Premises). Access dates for Tenant work to be discussed.
13.
Base Rent:

Tenant shall pay a Modified Gross Rental Rate equal to $34.30 per RSF ($28.25
per RSF - net) for the first year following the expiration of the Free Rent
Period with ninety cents ($0.90) per RSF annual increases throughout the
remaining Lease Term.


14.
Abatement of Rent:

Subject to Tenant Delay and acts of God, in the event the "Delivery Date" (the
date Landlord delivers possession to the Premises to Tenant as required under
the Lease) has not occurred within sixty (60) days of the scheduled delivery
Date, then following Tenant's Commencement Date Tenant shall receive a
day-for-day Abatement of Base Rent, Operating Expenses, and Real Estate Taxes
equal to the number of days of delay until the Premises is delivered as required
under the Lease. Step up of such day for day penalty as well as additional
penalties for late delivery of the Building, Master Project, SNDA and other
aspects to be agreed upon in the Lease and will be subject to only Tenant delay
and acts of God.


15.
Tenant Improvement:

Landlord will provide Tenant an improvement allowance equal to sixty-five
dollars ($65.00) per RSF in the Premises. It is understood that the improvement
allowance is inclusive of architectural, space planning, construction management
fees, and all construction costs necessary to obtain a Certificate of Occupancy,
and such allowance is to be used solely for improvements to the Premises. Should
the cost of improvements exceed the allowance, Tenant shall pay the amount in
excess of the Tenant Improvement Allowance.


Additionally, (i) Landlord shall have the responsibility of completing the
construction of Tenant's restrooms on such floors, and (ii) Landlord, at its
sole expense, shall install a submeter system to submeter the utility usage in
Tenant's Premises.


Notwithstanding the foregoing, up to $5.00 per RSF of any unused Tl Allowance
may be applied as a credit of rent next due.


Landlord to provide credit support to fund the master development work, base
building work, Tl Allowance, and brokerage commissions. Please refer to the
letter from The Baupost Group dated January 5, 2018.



Page 7


16.
Test Fit Allowance:

Landlord agrees to a separate letter agreement to provide Tenant or Tenant's
architect, regardless of whether Tenant ultimately leases space from the
respondent, with a cash test-fit allowance of $0.15/RSF.
17.
Holdover:

Subject to further definition in the Lease, Tenant shall have the right to
holdover for a period of up to four (4) months following the expiration of the
Lease Term at a monthly Modified Gross Rent equal to the last month's Modified
Gross Rent and with a one hundred and fifty percent (150%) increase in the Base
Rent component of of the last month's Modified Gross Rent for the balance of the
holdover period.


18.
Restoration at End of Term:

At the end of the Lease Term, Tenant shall only be required to remove its
movable furniture and leave the Premises in broom swept condition, with the
understanding that normal wear and tear will have occurred. Notwithstanding the
foregoing, should Tenant exercise its Termination Option, Tenant shall be
required to remove its specialty alterations to be defined in the Lease.


19.
Operating Expenses and Real Estate Taxes:

Following the expiration of the Free Rent Period and thereafter throughout the
Lease Term, Tenant shall pay the following in respect of Operating Expenses and
Real Estate Taxes:


1.a). Controllable Operating Expenses: Tenant shall pay its proportionate share
of all controllable Operating Expenses in excess of a Base amount of $6.05* per
RSF subject to the 4% cap on increases described in clause (3) below. To the
extent that controllable Operating Expenses are exceeded or a gross up exceeds
$6.05 per RSF for the first full year of stabilized occupancy of the Building
(the amount of such excess, per RSF, being referred to as the "Excess COE"),
then, for the entire Lease Term, Tenant shall receive a credit against its
proportionate share of controllable Operating Expenses in an amount equal to the
Excess COE multiplied by the Premises' RSF. For example, if controllable
Operating Expenses for such first full year of stabilized occupancy equals $7.00
per RSF, then Tenant would receive an annual credit equal to $0.95 per RSF.
Landlord has estimated that Controllable Operating Expenses for the Building's
first full year of stabilized occupancy will be $6.05 per RSF, which consists of
the following:


[* Please provide an itemized list of the controllable operating expenses
included in Landlord's calculation of $6.05 per RSF.]
The breakdown of Controllable Operating Expenses is as follows:


Cleaning & Janitorial:
$1.83
R&M:
$0.84
Landscaping:
$0.02
Administrative:
$0.69
Management Fees:
$1.43
Security:
$0.93
Trash Removal:
$0.31
TOTAL:
$6.05




Page 8






b).Uncontrollable Operating Expenses (i.e., insurance and utility charges
relating to the Building's common areas): Tenant shall pay its proportionate
share of uncontrollable Operating Expenses. Landlord has estimated that
uncontrollable Operating Expenses for the Building's first full year of
stabilized occupancy will be $0.54 per RSF (which consists of $0.33 per RSF for
common area electricity, $0.05 per RSF for common area condenser water, and
$0.16 per RSF for insurance).


c).Real Estate Taxes: Tenant shall pay its proportionate share of Real Estate
Taxes assessed against the Building. Landlord has estimated that real estate
taxes for the Building's first full year of stabilized occupancy will be $4.83
per RSF. "Real Estate Taxes" shall mean ad valorem real estate taxes and shall
not include penalties or interest for late payment, special assessments, impact
fees or other taxes assessed against Landlord or the rent payable under the
Lease, including with limitation franchise, excise, income or capital gain
taxes.


In no event shall Operating Expenses include any capital expenditures except
solely (i) capital expenditures required pursuant to any law which is first
enacted following the Commencement Date (in which case the same shall be
amortized in accordance with the Lease), subject to a cap to be agreed upon; and
(ii) capital expenditures to the extent such expenditures reduce Operating
Expenses (in which case the same shall be amortized in accordance with the
Lease), subject to a cap to be agreed upon.


Landlord shall install, at Landlord's sole cost and expense, an energy
management system for controlling and metering/submetering all utilities serving
the Premises and Building and shall bill Tenant for Tenant's actual consumption
in the Premises without overhead or profit. To be further defined in the Lease.


2.
Audit: Landlord agrees that Tenant will have the right to audit base year and
computation year expenses or taxes of the Building for a period up to three (3)
years following the receipt of any final statement of expenses or taxes for the
applicable year. Tenant shall have the right to audit Landlord's books at the
building management office. If it is determined that Landlord overbilled Tenant
by 3% or more, then Landlord shall reimburse Tenant for all reasonable
out-of-pocket costs of its audit and all reasonable out-of-pocket costs incurred
in connection with any arbitration (including the costs of any independent
arbitrator resolving such dispute in the event Landlord and Tenant are unable to
resolve such dispute (an "Independent Arbitrator')). If it is determined that
Landlord did not overbill Tenant, then Tenant shall reimburse Landlord for all
reasonable out-of-pocket costs incurred in connection with Tenant's audit and
all reasonable out-of-pocket costs incurred in connection with any arbitration
(including the costs of any Independent Arbitrator). In all other circumstances,
each party shall bear its own costs of any such audit and arbitration and shall
share on a 50/50 basis the costs of the Independent Arbitrator. Tenant's auditor
may be an employee of Tenant or a regionally, industry-recognized auditor and
may be engaged in a compensation manner consistent with recognized auditors of
Class A properties in the market area, but in no event shall the auditor be
compensated on a contingency basis. In the event the parties cannot agree on the
audit results, then an expedited arbitration dispute mechanism shall apply.



Subject to further definition in the Lease, Tenant shall have the right to audit
Landlord's books and records with respect to Building operating expense
escalations for up to two (2) years after receipt of a final Operating Statement
following the end of a Calendar Year from Landlord. If Tenant's audit uncovers
an error in an amount



Page 9


of $50,000 or greater, Tenant shall have the right to go back to the prior
year(s) to audit Landlord's books and records. If it is determined that Landlord
overbilled Tenant by 3% or more, then Landlord shall reimburse Tenant for all
reasonable out-of-pocket costs of its audit and all reasonable out-of-pocket
costs incurred in connection with any arbitration (including the costs of any
independent arbitrator resolving such dispute in the event Landlord and Tenant
are unable to resolve such dispute (an "Independent Arbitrator'')). If it is
determined that Landlord did not overbill Tenant, then Tenant shall reimburse
Landlord for all reasonable out-of-pocket costs incurred in connection with
Tenant's audit and all reasonable out-of-pocket costs incurred in connection
with any arbitration (including the costs of any Independent Arbitrator). Tenant
can use a regionally recognized auditor or their own employee, as long as they
are not reviewing or being compensated on a contingency basis.


3.
Landlord agrees to cap the increases in "controllable" operating expenses at
four percent (4%) per year (based on the aggregate dollar amount for
"controllable" operating expenses), on a cumulative and compounding basis.
Controllable expenses are defined as all direct Operating Expenses except real
estate taxes, insurance, and Building utilities (excluding tenants' premises).
Further details to be defined in the Lease.



a.
Please provide information regarding any PILOT or other RET program in place.
Confirm if there are any existing or anticipated municipal incentives programs
in Landlord's favor limiting tax liability (if yes, when do they expire?).



Landlord Response:    A TIF for The Fifth & Broadway project is approved through
MDHN Metro Nashville totaling $25 MM.


b.
Each time Landlord provides Tenant with an actual and/or estimated statement of
Operating Expenses, such statement shall be itemized on a line item by line item
basis, showing the applicable expense for the applicable year. Actual statements
to be certified by an independent CPA.



c.
Landlord to provide Tenant with copies of all real estate tax bills upon
receipt. Landlord will contest real estate taxes upon Tenant's request.

20.
Security Deposit:

None, provided AllianceBernstein LP. is the Tenant or Guarantor.


21.
First Month's Rent:

The first (1st) month's Rent shall not be payable-until the Free Rent Period has
expired.
22.
Use:

Tenant shall have the right to use and occupy the Premises for general business
offices, including without limitation, the operations of Tenant, and any other
lawful purpose. Without limiting the foregoing, the use clause in the Lease will
allow for additional ancillary uses required by larger tenants, including,
without limitation (to be further clarified in the Lease): (i) cafeteria/dining
room, kitchens, (ii) computer and communications systems and studio space, (iii)
libraries, (iv) day care facilities, (v) health and recreation facilities, (vi)
board rooms/training rooms, (vii) first-aid room, (viii) messenger and mail room
facilities, (ix) employee lounges, (x) file rooms, (xi) audio­ visual and closed
circuit television facilities, (xii) trading floors, (xiii) auditorium, and
(xiv) security rooms.



Page 10




23.
Building Profile:

Please provide a complete Building Profile and specifications. Information shall
include but shall not be limited to:
•
Total Building RSF: 371,570

•
Number of Floors: Eight (8) levels of above ground parking, main entry lobby
located at Commerce Street entrance, fourteen (14) conditioned floors from level
eleven (11-amenity deck) to level twenty-five (25).

•
Slab to Slab Heights: 14 feet, floor to floor on office levels

•
LEED Certification: Pursuing LEED Silver designation



24.
Building Systems and Overall Description:

Office structure includes (2) primary vehicular entrances on Level 01 at Fifth
Avenue and Level 02, Commerce St. Main entry lobby and access to adjacent to
Food Hall located on Level 02 with 8 levels of above ground parking above housed
in a concrete structure. Levels 11-25 are steel structure with glazed curtain
wall system. Level 26 is top level with partial occupancy and structure to
conceal mechanical loft. Mechanical system is condenser water system with
vertical self contained water cooled air handling units on each floor.


25.
Building Infrastructure Upgrades:

Landlord will upgrade the acoustical quality of the curtain wall glazing on the
south and east sides of the floors of the entire Building at its sole cost and
expense. Landlord is evaluating the required upgrade options, including but not
exclusive to unbalanced laminated glazing. The scope and specifications to be
mutually agreed by Landlord, Tenant, and the Tenant's consultants.
Tenant has chosen option #3 as described in the RDA ALLIANCEBERNSTEIN
GENERATOR AND AIR CONDITIONING OPTIONS REGIONAL OFFICE FACILITIES bulletin dated
April 3, 2018 (Exhibit
A) and AB Tenant Improvements Summary provided by OliverMcmillan on April 11,
2018 (Exhibit B) as additional infrastructure upgrades to the building.
Accordingly, Landlord, at Landlord's sole cost and expense, will pay for one
hundred percent (100%) of such upgrades. Infrastructure upgrades requested by
Tenant shall not constitute a Tenant Delay.


26.
Building Entrances and Lobbies:

Lobbies and entrances shall be consistent with best-in-class office buildings in
Nashville. Access to elevator lobby is via turnstile system, barriers with full
time monitoring at concierge desk.


Landlord is considering an art program in the common areas provided the cost
relating thereto will not be included in Operating Expenses.


27.
Landlord's Delivery Condition:

The Premises shall be delivered in broom clean condition, free of debris. Floors
to be level to accept glue down carpet.
Core doors and frames associated with the core & shell construction shall be
painted and finished with ADA compliant standard hardware.



Page 11




Core walls at Back of House/service areas and elevator landing points to be
ready for tenant finish. Structural steel columns at perimeter to be fireproofed
with sheetrock.
•
Meters, properly sized high and low voltage panels electric panels, and
transformers should be in place on each floor of the Premises.

Adequate electrical capacity to properly sized distribution panels on each
floor.


Two locations for telephone/telecom/data are within the central core but not on
opposite sides.


Complete fire protection infrastructure, including combination
standpipe/sprinkler risers, pumps, valve connections and a main temporary and
permanent sprinkler loop on each floor of the Premises which is fully
operational, code compliant and ready for Tenant branch piping and sprinkler
head installation.


Base building HVAC system complete and in good working order on each floor of
the Premises, with trunk duct and heating elements or hot water piping to the
perimeter heating zone, fresh air intake, controls, smoke and fire dampers in
compliance with code at the core of each floor of the Premises, complete with
all fire smoke dampers and smoke detectors wired to the fire alarm system.


All Building systems brought into the Premises are fully operational and in
accordance with agreed upon capacities and specifications. Subject to
confirmation of capacities and specifications.
Provision of connection points on each floor for Tenant synchronized strobes and
related fire alarm connections (number to be determined). Landlord shall provide
all points and software reprogramming. All base Building fire and safety
systems, including alarms, speakers, communications, etc. shall be in full
service and available on all floors of the Premises.


The Premises shall be in compliance with all local laws, including the American
with Disabilities Act, and the Premises shall be free from hazardous materials.


Landlord shall deliver all full floors and the multi-tenant floors with new,
Building-standard bathrooms.


28.
Sublease and Assignment and Subletting:

Assignment and Subletting: Tenant shall be permitted to assign the Lease and to
sublease all or any portion of the Premises with Landlord's prior written
consent, which consent shall not be unreasonably withheld, conditioned or
delayed beyond ten (10) days of Landlord's receipt of Tenant's request or
Landlord shall be deemed to have consented.


Successor: Affiliate: Landlord consent shall not be required with respect to (i)
any assignment to a successor resulting from customary corporate transactions
including, but not limited to, a consolidation, merger or purchase of
substantially all of Tenant's assets or equity, or the assets or equity of the
business unit occupying the space,
(ii) any assignment or sublease to a person or entity who controls, is
controlled by, or under common control with Tenant (an "Affiliate'') (with
"control meaning the power and authority to direct the day to day business and
affairs), or (iii) any entity which directly or indirectly acquires


Page 12




business unit occupying any portion of the Premises, or any Affiliate of any
such acquirer. The Lease will contain Permitted Transfer language, which shall
be approved by Landlord's counsel.


Recapture: Unless Tenant proposes to dispose of all of its space for its entire
remaining term, Landlord shall not have any rights to recapture the Premises or
any portion of the Premises in the event of a sublease. In the event Landlord
recaptures, Landlord and Tenant will share Landlord's net profits equally.
Landlord will not have any recapture rights in connection with transactions for
which Landlord's consent is not required.


Profits: Landlord shall be entitled to share equally in any net sublease
profits. In calculating net sublease profits, Tenant shall be permitted to
deduct all transaction costs (including, without limitation, free rent, cash
contributions or other work required to prepare the space for the incoming
subtenant, commissions, legal fees etc.) as well as the unamortized out of
pocket costs for Tenant's Leasehold improvements previously performed. Landlord
will not have any right to share in profits in connection with transactions for
which Landlord's consent is not required.


Permitted Occupants: Tenant shall be permitted, without Landlord's consent, to
allow persons or entities with whom Tenant has an ongoing business relationship
to use portions of the Premises, subject to commercially reasonable permitted
occupant provisions to be agreed in the Lease.


Non-Disturbance Agreements: ,Landlord shall provide Non-Disturbance Agreements
to any full floor Subtenants at 'lhenff escalated rents. To be addressed in the
Lease.


29.
Competitors:

Landlord shall not Lease space to any Tenant competitors (list of competitors to
be provided at a later date and Tenant will have the right to update the list
not more than once annually). In addition, the building shall not be named for a
competitor, nor shall there be any competitor signage on the Building entrance
or other portions of the exterior, in the lobby (excluding the directory),
elevators, or the plaza or on monuments or similar for so long as the Lease is
in effect.


As long as Tenant leases not less than 60% of the initial Premises, Landlord
will not provide top of building signage or lobby signage or other exterior
signage to any non-competitors. Landlord shall have the right to offer non­
competitors signage on a multi-tenant monument sign and on the directory in the
lobby provided Tenant's signage is on the top of the monument with its logo and
the largest font on the monument. The definition, number, and process of
defining competitor shall be agreed upon in the Lease.
a


30.
Compliance:

The Building shall be in compliance with all Laws. Landlord shall warrant and
represent to Tenant that the Premises and the Building will be in full
compliance with all governmental regulations, ordinances, and laws existing at
the commencement date, including, but not limited to, laws pertaining to access
{including without limitation, the ADA) and laws pertaining to hazardous
substances. The Landlord shall furnish to Tenant prior to the execution of the
Lease a letter certifying that the Premises are free of all hazardous materials
or toxic mold and that there are no environmental issues with any local, city,
state or federal authorities.



Page 13


31.
Building Maintenance:

The Building shall be maintained and operated in a first class manner, and
Landlord shall keep the Building Structure and the Building Systems and common
areas in first class condition and repair.


32.
Base Building HVAC:

Vertical self-contained water cooled DX air handling units (SWUD} located on
each floor in a dedicated AHLI room. Unit supply is routed to a cooling tower on
the roof. Normal building hours shall be 7:00 AM to 7:00 PM EST on weekdays and
8:00 AM to 1:00 PM EST on Saturday, at no cost to the Tenant


33.
Supplemental HVAC:

Tenant estimates that it will require approximately 200 tons of condenser water
for its supplemental systems. Landlord's Base Building systems will be required
to supply such condenser water as part of its Base Building design and at
Landlord's sole cost and expense pay for one hundred percent (100%} of the cost
associated with increasing the supply of such condenser water. Tenant shall pay
Landlord actual out of pocket costs for utilities only to supply such condenser
water.


Tenant shall not be required to pump building system supplementary water
services. Tenant shall not be charged any 'lap-in" fees.


Landlord shall provide space for tenant cooling system for its critical systems
and pathway for the risers piping. Landlord shall work with Tenant to determine
locations and clear pathway for riser piping.


34.
Electricity:

Total power provided is eight (8) watts per rentable square foot including 1.5
watts for lighting and 6.5 watts for receptacles (the "Base''). All Tenant
electric charges shall be sub-metered, with submeters installed by Landlord at
Landlord's cost, at actual cost without profit or overhead charge by Landlord.
In the event Tenant requires power in excess of the Base amount, Tenant shall
pay to Landlord its actual cost without markup of providing such excess power,
without a profit or overhead charge by Landlord; however, Tenant shall be
responsible for all costs associated with installing and metering such excess
power.


The base building substations and main switchboards shall be redundant and
adequate to power all base building systems in addition to the demised tenant
premises. Tenant will require additional power for its Trading Floor, equipment
rooms and certain other areas.


The Landlord shall provide adequate space near the base building main
switchboard-s for Tenant's paralleling gear and ATS's for its emergency power.
Additionally the Landlord shall provide adequate space at the base building main
switchboards for Tenant to take dedicated power to Tenant's ATS and from ATS to
Tenant emergency distribution boards.. Landlord will provide adequate riser
space for Tenant's dedicated risers from its emergency power system.


Tenant will require diverse secure locations (not less than 50 feet apart) in
the building space for its dedicated UPS battery systems and associated
switchgear and exhausts. Landlord shall work with Tenant to identify locations
and required clearances.





Page 14




35.
Cleaning Services:

Landlord will provide cleaning services commensurate with other Class A
buildings in downtown Nashville, the specifications of which shall be attached
as an exhibit to the Lease.


Tenant shall have the right to contract for additional cleaning, at its option,
for items outside of the Building cleaning specification, utilizing contractors
of its choice. Off-hours janitorial service and extras will be charged at
Landlord's actual cost. Additionally, Tenant, at its option, may elect to
directly contract for cleaning and janitorial service to the Premises and shall
receive a credit against fixed rent from Landlord for the cost thereof and
Operating Expenses shall not include any costs relating to cleaning and
janitorial services (other than for common areas), so long as Tenant's hired
contractors meet all insurance requirements of the Building. If Tenant elects to
directly contract for cleaning and janitorial service to the Premises, those
costs will be deducted from Tenant's share of the Building Operating Expenses.


36.
Other Services:

Tenant shall have the right to directly contract for food, catering and other
specialty services to the Premises . Subject to further definition in the Lease.


37.
Vertical Transport:

See the Vertical Transportation Overview previously provided by Landlord to
Tenant.


38.
Freight Elevators and Loading Dock:

There shall be no fee associated with freight elevator or loading dock using
during the performance of Tenant's initial construction or move in to the
Premises. After occupancy, there shall be no charge for the freight elevator and
loading dock at any time.


In addition, during Tenant's initial construction while the core & shell is
still under construction, Tenant shall have the right to use the hoists,
subordinate to Landlord's contractors' use of the hoist and so long as Tenant's
use of the hoist does not interfere with Landlord's core & shell construction.
Once in service, Tenant shall also have the right to use the freight elevators
and one (1) passenger elevator during the construction of the initial Tenant
Improvements in the Premises. Tenant shall be responsible for any restoration
required in the passenger elevator used by Tenant for construction purposes.


39.
Domestic Hot Water:

Shall be supplied at 105-120 degrees Fahrenheit.


40.
Additional Utilities and Services:

After-hours and any other utilities and services required by Tenant will be
supplied to Tenant at Landlord's actual out of pocket cost. Landlord's out of
pocket cost shall also include reasonable depreciation costs only for the floor
by floor DX Units if applicable.


41.
Access:

Tenant shall have access to the Premises and Building 24 hours a day, 7 days a
week. Tenant shall have the right to use the fire stairs connecting the floors
of the Premises as convenience stairs. Tenant shall have the right, at Tenant's
sole cost and expense, to install an internal security system as part of this
right, and may tie such system



Page 15




into the Building's security and Class E systems. In addition, Tenant shall be
allowed, at Tenant's sole cost and expense, to upgrade fire stairs located on
the floors of the Premises to its cosmetic standards.
42.
Service Outage:

Subject to further definition in the Lease, in the event a Use Interruption
(defined below), shall continue for five (5) consecutive business days, then the
Rent shall abate from the commencement of such Use Interruption until the cure
thereof. "Use Interruption" shall mean Tenant's use or access to all or any
portion of the Premises shall be impaired or restricted as a result of any
circumstance that is not due to Tenant's acts (such as, by way of example,
Landlord's default of its maintenance or repair obligations, Tenant not
receiving a building service or utility, or the performance of any work by
Landlord or any other tenant); provided that, in order to constitute a Use
Interruption, Tenant shall have, in fact, ceased to use the Premises or any
portion of the Premises. Any such abatement would only apply to the affected
portions of the Premises in the event that the entire Premises shall not be
affected; provided that the parties acknowledge that the entire Premises would
be deemed unusable in certain events affecting Tenant's critical systems.


43.
Building Security:

(a)
One primary security desk to monitor access to the upper floors and parking
garage. The desk will be staffed by building management. Landlord is willing to
discuss Tenant's security preferences as negotiations advance. Tenant at its
option may have up to two (2) of its own lobby desk attendants.



(b)
All visitors shall be required to check in at the security desk. Tenants shall
have access to the office floors via card key access. Security personnel in the
lobby shall have attire and skill sets commensurate with Class A office
buildings in downtown Nashville.



(c)
The Building must maintain a restricted-access program for all tenants and their
employees and visitors. The program shall consist of a combination of controlled
electronic access (i.e., turnstiles), electronic surveillance and uniformed
security guards to monitor and record Building activity on a 24-hour basis.



(d)
Tenant employees shall be issued electronic proximity card that will enable them
access into the lobby areas, elevators and the office floors. Landlord's card
system must be compatible with Tenant's Security System. At Tenant's option,
Landlord's system shall accept Tenant's issued company ID card. To be confirmed
upon details regarding Tenant's security system.



(e)
Tenant may have its own security personnel within the Premises.



(f)
Landlord at its sole cost and expense shall install security turnstiles in the
lobby of the Building. If desired by Tenant or reasonably deemed necessary by
Landlord, Tenant shall provide its own security personnel to check in Tenant's
invitees.




Page 16




44.
Identity And Signage:

Building Exterior Signage: So long as Tenant leases not less than 60% of the
initial Premises, Tenant shall have the exclusive right to top of Building
signage in two (2) mutually agreeable locations and other exterior building
signage, including but not limited to monument signage (to be further
discussed). Tenant shall be responsible for all costs associated with the
design, structural requirements, fabrication, installation, and maintenance of
its Building signage.
All exterior signage shall be subject to Landlord approval and to all codes and
ordinances as governed by Nashville's Downtown Code (OTC}.
Lobby/Entrance Signage: Tenant shall have the right, at Tenant's sole cost and
expense, to install its name and logo in one location near the entrance to the
elevator lobby serving the upper floors. The specific location, size, and
specifications of the sign shall be reasonably approved by Landlord in advance .
Tenant shall be responsible for all costs associated with the design, structural
requirements, fabrication, installation, and maintenance of its signage in the
Building lobby.
On-floor Signage: Landlord shall install at its cost Building-standard suite
entry signage for Tenant on partial floors. Landlord shall permit Tenant to
install additional on-floor signage at Tenant's expense, provided Tenant's
on-floor signage, other than Building-standard suite entry signage, is limited
to full floors and is paid for by Tenant.


Monument Signage: Provided Tenant leases not less than 60% of the initial
Premises, at Tenant's sole cost and expense, Tenant shall have the right to
install its own monument sign in a mutually agreeable location near the entrance
of the Building, subject to Landlord's reasonable approval of the design and
specifications and subject to any codes or ordinances regulating the approval of
such monument signage. Landlord may elect, but shall not be obligated, to
require removal and restoration by Tenant of its Monument Signage upon the
expiration of the Lease.


Directory: Tenant shall be entitled to its proportionate share of directory
space.


Name: The building shall be named and identified as the "AllianceBernstein
Building" (or any other trade name used by Tenant) so long as Tenant leases not
less than 60% of the initial Premises. However, Landlord shall not be restricted
from referencing the Building as 501 Commerce.


See additional signage language in Section 29 "Competitors"


45.
Alterations:

Tenant shall be permitted, without the need for Landlord's consent, to perform
certain Alterations that meet an objective test (i.e.: non-structural, do not
adversely affect the proper functioning of Building Systems, do not adversely
affect the structural integrity of the Building, and have no material aesthetic
effect on the Building exterior). Landlord's consent shall not be unreasonably
withheld, conditioned or delayed for any Alterations. Work of decorative nature
(e.g., carpeting, painting, light furniture installation, low voltage cabling)
shall not be included in the definition of "Alteration".


46.
Amenities:




Page 17




Amenities on-site (which Landlord shall be required to provide at no cost to
Tenant throughout the lease term and any extensions) include a high-end fitness
center with lockers & showers, a tenant lounge, an outdoor amenity deck with
seating and TVs, a conference center to accommodate over 100 people, and direct
access to The Nashville Public market containing 40,000 square feet of dining
options. In addition, office tenants have walkable access to the over 180,000
square feet of retail and dining options located within the overall Fifth +
Broadway project. Currently downtown there are 247 dining destinations, 5,500
existing hotel rooms, and 2,700 under construction hotel rooms. Major amenities
and destinations in close proximity to the Building are identified on the
enclosed exhibit (Refer to amenities map).


47.
Parking:

Tenant shall be allowed to use parking spaces to be located in the Landlord's
garage at a ratio equal to 2.7 spaces per 1,000 RSF leased, up to ten percent
(10%) of which may be converted to reserved spaces. The current monthly charge
for each unreserved and reserved space is $150.00 and $200.00 respectively,
however, Tenant shall pay fifty percent (50%) of the rate for the first year
from the date Tenant commences operation of its business in the Premises. In
addition, within three hundred sixty five (365) days of the Commencement Date,
Tenant shall have the right to increase its parking ratio to equal 3.0/1,000 RSF
leased in the initial Premises. All parking charges shall be charged to and the
responsibility of Tenant, and Tenant shall be required to pay for all parking
spaces included in Tenant's parking ratio throughout the Lease Term. If Tenant
makes the election to increase to 3.0/1,000 RSF leased, the additional parking
spaces shall all be unreserved and at the same parking charges as stated above.
Notwithstanding the foregoing, Tenant shall have the option at the end of the
thirty-sixth (361h) month of the Lease Term to relinquish up to twenty-five
percent (25%) of its parking spaces and at the end of the sixtieth (60) month of
the Lease Term to be relinquished up to fifty percent (50%) of it parking
spaces, provided Tenant's parking ratio shall be adjusted accordingly for the
remainder of the Lease Term.


Visitor Parking: Parking spaces above ground total approximately 915 spaces,
approximately ten percent (10%) of which shall be dedicated to visitors during
business hours. Landlord shall have the right to allow transient parking in the
Building's parking garage.


48.
Storage and Mechanical Space:

The Building offers storage space totaling approximately 2,865 RSF, ranging from
approximately 438 - 1,290 RSF on the garage floors. If Tenant requests storage
space during the Lease Term, Landlord will notify Tenant of any available
storage space and the then current cost for such space.



Page 18




49.
Kitchen and Exhaust:

Tenant shall have the right to install a kitchen in the Premises with prior
Landlord reasonable approval of the design and specifications. Any exhaust
requirements for the kitchen and other areas shall also be subject to Landlord's
reasonable approval of the design and specifications.
50.
Roof Rights:

Tenant shall be entitled to its pro rata share of the roofs at no charge. Tenant
shall have the right to install and maintain on the Building roof equipment, GPS
receivers, antennae and satellite dishes and other equipment as necessary for
Tenant's business, including, but not limited to, mechanical, communication and
data transmission network. The location of such equipment shall be at a location
designated by Landlord that will allow Tenant to transmit and receive reception
without interference. Tenant shall be entitled to access the roof through
Building shafts for Tenant's installations for its occupancy needs. Such
installations may include, but not be limited to: mechanical or electrical
equipment, conduits, cables, transmitters, receivers, computer and voice
processing equipment, cooling towers, chillers, electrical substations,
generators, microwave dishes, reflectors and any other devices which may be
desirable to Tenant's business. Landlord to verify any zoning restrictions (i.e.
height of equipment) applicable to the roof of the Building.


Landlord is willing to accommodate Tenant's rooftop equipment needs but requests
more specifics from Tenant as to the size and quantity of each item.
51.
Bicycle Storage:

There will be a secured, enclosed bicycle storage room located in the parking
garage available to Tenant at no charge.


52.
Building Points of Entry (POE):

Landlord will provide two (2) building points of entry (POE) to support
different telecommunications vendor at each point of entry.


53.
Dedicated Risers:

Tenant will be permitted to install at least six (6) 4" dedicated conduits in
each of two (2) dedicated diverse secure locations (not less than 100 feet
apart) in the Building. The pathway for the conduit shall extend from each of
two
(2) separate and diverse Building communications POE's (not less than 20 feet
apart) to each floor of the Premises and the roof. The distance between the two
(2) POE's to be confirmed.


54.
Generators:

Landlord will work with Tenant to identify locations for dedicated generators as
outlined in #25 above and in Exhibits A & B.


55.
Telecommunications Providers:

Landlord shall provide at least two (2) diverse POE's for certain providers.
There shall be no restrictions or cost governing Tenant's ability to arrange for
additional providers and/or access .


Per Landlord, anticipated telecom providers include AT&T, Comcast, and Google
Fiber. Landlord is currently working to confirm timing for Google Fiber's
availability at this location.



Page 19




56.
Municipal Incentives:

This proposal and any potential Lease or other obligations are contingent upon
Tenant obtaining approval of incentives from the State and local municipalities,
which are currently being actively negotiated. Landlord shall cooperate with
Tenant to allow receipt of such benefits.


57.
Nan-Disturbance Agreement:

Landlord shall provide Tenant with a Non-Disturbance Agreement(s) reasonably
acceptable to Tenant (each an "SNDA'') from any ground lessor (each, a "Superior
Lessor") or mortgage holders or lien holders (each, a "Superior Mortgagee") then
in existence. Commencement Date shall be conditioned on delivery of SNDA from
all Superior Mortgagees or Lessors in form reasonably satisfactory to Tenant.


Landlord shall provide Tenant with an SNDA from any Superior Lessor or Superior
Mortgagee of Landlord who later comes into existence at any time prior to the
expiration of the Term of the Lease as a condition precedent to any obligation
of Tenant to subordinate its interests to any such person.


Such SNDA's shall acknowledge that, to the extent the Tenant Improvement
Allowance, offsets, unpaid arbitration or court award, remaining credit of Base
Rent and/or Operating Expenses, or unpaid commission due and owing to Tenant's
real estate broker are not fully paid by Landlord when due, Tenant may deduct
the amount of such unpaid portion from the rent next becoming due and payable.


58.
Arbitration:

All disputes regarding consents and approvals between the parties will be
resolved by expedited arbitration.


59.
Mast Favored Nations:

The Lease will provide for a most favored nations clause relating to all
sundries, overtime charges, etc.


60.
Confidentiality:

The parties recognize the need for confidentiality with respect to the terms
herein and the fact that discussions are taking place between the parties about
the potential leasing of space at 501 Commerce Street. The parties and their
advisors shall not disclose to third parties (other than to Landlord's or
Tenant's counsel who shall be instructed to keep the terms hereof confidential):


The existence of this proposal, The terms thereof;
The fact that discussions are taking place regarding the potential leasing of
space at 501 Commerce Street.


61.
Approval:

This Proposal has the full approval of Landlord, and there is currently no
lender.


62.
Options and Rights:

All options and rights are not personal to Tenant.








